
	
		II
		112th CONGRESS
		2d Session
		S. 2275
		IN THE SENATE OF THE UNITED STATES
		
			March 29, 2012
			Mrs. Gillibrand
			 introduced the following bill; which was read twice and referred to the
			 Committee on Agriculture, Nutrition, and
			 Forestry
		
		A BILL
		To amend the Rural Electrification Act of 1936 to
		  establish a grant program within the rural broadband program of the Department
		  of Agriculture, and for other purposes.
	
	
		1.Short
			 titleThis Act may be cited as
			 the Broadband Connections for Rural
			 Opportunities Program Act of 2012  or the
			 B-CROP Act of
			 2012.
		2.Broadband
			 connections for rural opportunities programTitle VI of the Rural Electrification Act of
			 1936 (7 U.S.C. 950bb et seq.) is amended by adding at the end the
			 following:
			
				603.Broadband
				connections for rural opportunities program
					(a)DefinitionsIn
				this section:
						(1)Broadband
				serviceThe term broadband service has the meaning
				given the term in section 601(b).
						(2)Eligible
				entityThe term eligible entity means an entity that
				is—
							(A)a private sector
				provider of broadband telecommunications services; or
							(B)a State, local,
				or tribal government, municipal provider, cooperative, institution of higher
				education, nonprofit organization, or public economic development
				organization.
							(3)Eligible rural
				communityUnless the Secretary makes a finding in writing that an
				area is otherwise rural in character, the term eligible
				rural community means any area of the United States that is not—
							(A)included within
				the boundaries of any incorporated city, village, borough, or town with a
				population in excess of 50,000 inhabitants; or
							(B)the urbanized
				area contiguous and adjacent to a city, village, borough, or town described in
				subparagraph (A), as defined by the Bureau of the Census using the latest
				available decennial census of the United States.
							(b)PurposesThe
				purposes of the grant program under this section are—
						(1)to enhance the
				feasibility of providing broadband service to eligible rural communities;
				and
						(2)to deploy
				broadband telecommunications networks and capabilities to areas in which there
				is not otherwise a business case for private investment in a broadband network,
				with a focus on unserved eligible rural communities.
						(c)Grants
				authorized
						(1)In
				generalThe Secretary shall award grants to eligible entities for
				deployment, identification, or adoption of broadband services within eligible
				rural communities.
						(2)AmountA
				grant awarded to an eligible entity under this section may not be made in
				excess of 50 percent of the eligible project development costs.
						(d)ApplicationTo
				be eligible to receive a grant under this section, an eligible entity shall
				submit an application to the Secretary at such time, in such manner, and
				containing such information as the Secretary may require.
					(e)Use of
				fundsA grant awarded to an eligible entity under this section
				shall be—
						(1)used to
				facilitate the deployment of broadband telecommunications networks and
				capabilities to areas in which there is not otherwise a business case for
				private investment in a broadband network, with a focus on unserved eligible
				rural communities; or
						(2)combined with
				loans to enhance economic feasibility of projects serving high cost areas in
				which there is not otherwise a business case for private investment in a
				broadband network, with a focus on unserved eligible rural communities.
						(f)PriorityIn
				awarding grants under this section, the Secretary shall give priority to
				project applications that—
						(1)as a percentage
				of the total applications, provide service to the highest proportion of rural
				residents that do not have access to broadband service;
						(2)will use
				broadband services to stimulate rural economic development, such as
				providing—
							(A)connections
				between and among businesses and business incubators located in eligible rural
				communities; and
							(B)connections that
				are integrated with county and regional organization plans.
							(g)Processing
				period
						(1)In
				generalNot later than 180 days after the date on which funds are
				appropriated to carry out this section, the Secretary shall publish a notice of
				funds availability.
						(2)AwardsNot
				later than the end of the fiscal year following the date on which a notice is
				published under paragraph (1), the Secretary shall announce grant awards under
				this section.
						(h)Report
						(1)In
				generalEach recipient of a grant under this section shall submit
				to the Secretary a report describing the use of the funds provided by the
				grant.
						(2)Secretarial
				reportNot later than 180 days after the date of enactment of
				this Act, and biannually thereafter until all funds are obligated, the
				Secretary shall submit a report to the Committees on Appropriations of the
				House of Representatives and the Senate that describes planned spending and
				actual obligations of the funds made available to carry out this
				section.
						(i)Authorization
				of appropriationsThere are authorized to be appropriated to
				carry out this section such sums as are necessary for each of fiscal years 2012
				through
				2014.
					.
		3.Improving the
			 application process for the rural broadband program
			(a)In
			 generalSection 601 of the Rural Electrification Act of 1936 (7
			 U.S.C. 950bb) is amended—
				(1)in subsection
			 (c), by adding at the end the following:
					
						(3)Paperwork
				reductionThe Secretary shall take such steps as are necessary to
				reduce the paperwork required of applicants under this section.
						(4)Processing
				period
							(A)In
				generalNot later than 180 days after the date on which funds are
				appropriated to carry out this section, the Secretary shall publish a notice of
				funds availability.
							(B)AwardsNot
				later than the end of the end of the fiscal year following the date on which a
				notice is published under subparagraph (A), the Secretary shall announce grant
				awards under this
				section.
							;
				(2)by redesignating
			 subsections (i) through (l) as subsections (k) through (n), respectively;
			 and
				(3)by inserting
			 after subsection (h) the following:
					
						(i)OutreachThe
				Secretary shall conduct outreach designed to inform the population of areas in
				which there is no or limited broadband service of the program carried out under
				this section.
						(j)Additional
				staffThe Secretary, in the discretion of the Secretary, may use
				up to 20 percent of the budget authority appropriated to carry out this section
				to hire such additional administrative personnel, including general field
				representatives and legal staff, as are necessary to carry out the
				administrative duties under this
				section.
						.
				(b)Simplification
			 of the application process and post-Application audit requirements
				(1)Definition of
			 subsidiaryIn this subsection, the term subsidiary
			 means a business entity controlled, directly or indirectly, by another business
			 entity or person.
				(2)RequirementsIn
			 carrying out title VI of the Rural Electrification Act of 1936 (7 U.S.C. 950bb
			 et seq.), the Secretary of Agriculture, in consultation with the Administrator
			 of the Rural Utilities Service, shall, to the maximum extent
			 practicable—
					(A)remove any
			 duplicative or unnecessary application or audit requirements under that
			 title;
					(B)reduce the cost
			 and paperwork associated with the application and audit requirements, including
			 allowing parent companies, and the wholly owned subsidiaries of parent
			 companies, to file a single consolidated application or audit report, if the
			 application or report includes all relevant financial information concerning
			 the project that is the subject of the grant, loan, or loan guarantee;
					(C)ensure that the
			 Secretary examines—
						(i)the
			 total business plan of each applicant for a grant, loan, or loan guarantee
			 under that title, including the revenue the applicant generated from sources
			 unrelated to the broadband service of the applicant, but connected or otherwise
			 related to the facilities financed by the grant, loan, or loan guarantee;
			 and
						(ii)the requested
			 information and projections provided by each applicant to ensure that there is
			 no conflict with the regulatory obligations of the applicant to other Federal
			 agencies including, at a minimum, to the Securities and Exchange Commission,
			 the Federal Communications Commission, and the Federal Trade Commission;
			 and
						(D)require that any
			 recipient of a grant, loan, or loan guarantee under that title uses the funds
			 from the grant, loan, or loan guarantee not later than 5 years after date of
			 receipt of the funds to complete the project for which the funds were approved,
			 unless the Secretary determines that the recipient was unable to expend the
			 funds due to circumstances beyond the control of the recipient.
					4.Rural broadband
			 program coordinationTitle VI
			 of the Rural Electrification Act of 1936 (7 U.S.C. 950bb et seq.) (as amended
			 by section 3) is amended by adding at the end the following:
			
				604.Clearinghouse
				websiteThe Secretary may use
				up to 5 percent of the budget authority made available to carry out this
				section for a national competition to create and maintain a comprehensive and
				interactive rural broadband clearinghouse accessible on the Internet at no cost
				to the public that describes options, opportunities, resources, successful
				public-private partnerships, comprehensive funding sources, and technology
				tutorials for rural broadband, including—
					(1)case
				studies;
					(2)descriptions of
				best practices;
					(3)assessments of
				various technology solutions;
					(4)feasibility
				studies;
					(5)applications,
				including telework, telemedicine, distance learning, training, homeland
				security, senior citizen connectivity and program development, and business and
				economic development;
					(6)rural broadband
				options and policies analysis;
					(7)support for
				networks among rural communities and economic development agencies; and
					(8)a comprehensive
				list of municipal, nonprofit, and private sector providers.
					605.Report to
				CongressNot later than 540
				days after the date of enactment of this section and subsequently not later
				than the date that is 3 years after the date of the submission of initial
				report, the Comptroller General of the United States shall submit to the
				Committee on Agriculture of the House of Representatives and the Committee on
				Agriculture, Nutrition, and Forestry of the Senate a report that
				includes—
					(1)an evaluation of
				the effectiveness of all Federal broadband assistance programs and policies
				aimed at fostering broadband access in rural and unserved areas, such as
				identifying and tracking—
						(A)rural areas in
				each State that do not have broadband service;
						(B)the rate at which
				residential and business end users adopt broadband service when infrastructure
				is made available;
						(C)possible
				suppliers of broadband service;
						(D)the speed of
				broadband service offered in rural areas that do have access;
						(E)barriers to the
				adoption of broadband service, including whether—
							(i)the demand for
				broadband service is absent; and
							(ii)the supply for
				broadband service is capable of meeting the demand for the service;
							(F)proposals for
				promoting interagency coordination of Federal agencies in regards to policies,
				procedures, and targeted resources, and means to improve and streamline the
				policies, programs and services; and
						(G)the adequacy of
				Federal and State universal service support programs and policies;
						(2)an assessment of
				best practices employed at the State and local government level to foster
				broadband access in rural and underserved areas; and
					(3)an evaluation of
				methods to coordinate and harmonize, to the maximum extent practicable, the
				efforts of the Department of Agriculture, the Department of Commerce, and the
				Federal Communications Commission to advance broadband deployment in rural
				areas throughout the United
				States.
					.
		
